Case 3:18-cv-02935-S Document17 Filed 05/22/19 Pagelof3 PagelD 68

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

VALERIE JACKSON,
Plaintiff,
CIVIL ACTION
VS. NO. 3:18-CV-2935-S

LUPE VALDEZ, et al.,
Defendants.

0G CG? 0G? 0G? 6On Con UG

 

DEFENDANTS’ UNOPPOSED MOTION TO WITHDRAW
AND SUBSTITUTE COUNSEL

 

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW Defendants Lupe Valdez, Marian Brown, Lizyamma Samuel, Samuel
Joseph, Brenda Devers, Lola Pugh, Selma Littles, Pamela Nixon and Dallas County, Texas, (“the
Defendants”) and move the Court to allow Tammy J. Ardolf, Assistant District Attorney, to
withdraw as attorney of record for said Defendants and to substitute John Butrus, Assistant
District Attorney as the lead attorney of record. In support thereof, Defendants would show the
Court as follows:

I.

Effective May 24, 2019, the undersigned counsel will no longer be employed as an

Assistant District Attorney of Dallas County, Texas. Accordingly, she cannot continue to

participate in this litigation.

Defendants’ Motion to Substitute Counsel — Page 1 of 3
Case 3:18-cv-02935-S Document17 Filed 05/22/19 Page 2of3 PagelD 69

II.
John Butrus, Assistant District Attorney, who is a member in good standing of the bar of
this Court will assume representation of Defendants in this suit. Mr. Butrus’s contact

information is as follows:

John Butrus

Assistant District Attorney
Texas Bar No. 03537330
John.Butrus@DallasCounty.org
Federal Litigation Division
Frank Crowley Courts Building,
133 N. Riverfront Blvd., L.B. 19
Dallas, TX 75207-4399

(214) 653-3691

(214) 653-2899 (FAX)

Granting this motion will not prejudice Plaintiff or unduly delay any proceeding in this action.
Moreover, as detailed in the Certificate of Conference, Plaintiff is not opposed to this
substitution of counsel.
PRAYER
WHEREFORE, PREMISES CONSIDERED, Defendants pray the Court will enter an
Order removing Tammy J. Ardolf, Assistant District Attorney, as attorney of record and listing

John Butrus as lead counsel of record for the Defendant in this suit.

Respectfully submitted,

JOHN CREUZOT
DISTRICT ATTORNEY

/s/ Tammy Ardolf

TAMMY ARDOLF

ASSISTANT DISTRICT ATTORNEY
TEXAS BAR No. 90001536
Tammy.Ardolf@dallascounty.org

 

Defendants’ Motion to Substitute Counsel — Page 2 of 3
Case 3:18-cv-02935-S Document17 Filed 05/22/19 Page 3of3 PagelD 70

JOHN BUTRUS

ASSISTANT DISTRICT ATTORNEY

TEXAS BAR No. 03537330
John.Butrus@DallasCounty.org

FEDERAL LITIGATION DIVISION
FRANK CROWLEY COURTS BUILDING
133 N. RIVERFRONT BLVD., LB 19
DALLAS, TEXAS 75207-4399

(214) 653-3691

(214) 653-2899 (FAX)

ATTORNEYS FOR DEFENDANTS

CERTIFICATE OF CONFERENCE
I, the undersigned counsel, state I conferred via email with Plaintiff's counsel Scott
Palmer via email on May 7, 2019. Plaintiff is not opposed to the relief requested in this motion.

/s/ Tammy Ardolf
TAMMY ARDOLF

CERTIFICATE OF SERVICE
I, the undersigned counsel, hereby certify that I electronically transmitted the attached
document to the Clerk of the Court for the United States District Court for the Northern District

of Texas using the CM/ECF electronic case filing system of the Court.

/s/ Tammy Ardolf
TAMMY ARDOLF

Defendants’ Motion to Substitute Counsel ~ Page 3 of 3
